Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-23 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows without express authorization in order to expeditiously correct an antecedent issue: 

In claim 1, line 4, “the processing unit” has been changed to –the computer processing unit--.
In claim 13, line 4, “the processing unit” has been changed to –the computer processing unit--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or disclose the combination of elements recited in the independent claims 1,13 and 18. 
With respect to claim 1, the cited prior art to Fisher (US 2005/0207087) discloses many of the elements of claim 1 but fails to teach or suggest a rotatable movable actuator including at least one protrusion for locking and unlocking both the key bin and the shackle. And while the cited Deighton reference (US 5,791,172) discloses rotatable movable actuators, it discloses two actuators, one for the key bin and one to actuate the shackle release. There would have been no motivation or ability to combine the two rotatable actuators of Deighton with the mechanism of Fisher which comprises a single linear actuator, absent impermissible hindsight, and without destroying the Fisher mechanism. The recitation of a light source driver circuit and photosensor further distinguishes claim 1 from the prior art of record. Accordingly, claims 1-12 are allowable over the prior art of record.
With respect to claim 13, the cited prior art to Fisher discloses many of the elements of claim 13 but fails to teach or suggest a rotatable movable actuator including at least one protrusion for locking and unlocking both the key bin and the shackle. And while the cited Deighton reference (US 5,791,172) discloses rotatable movable actuators, it discloses two actuators, one for the key bin and one to actuate the shackle release. There would have been no motivation or ability to combine the two rotatable actuators of Deighton with the mechanism of Fisher which comprises a single linear actuator, absent impermissible hindsight, and without destroying the Fisher mechanism. The recitation of a movable indicator and at least one sensor located proximate the movable indicator further distinguishes claim 13 from the prior art of record. Accordingly, claims 13-17 are allowable over the prior art of record.
With respect to claim 18, the cited prior art to Fisher discloses many of the elements of claim 1 but fails to teach or suggest a rotatable movable actuator having a hollow cylinder shape with open ends and including two interior protrusions with first and second locking surfaces for locking and unlocking the key bin, the key bin including a first latch pin including a first latch hook with a third locking surface, which in the locked position faces the second locking surface of the second interior protrusion. Accordingly, claims 18-23 are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675